Citation Nr: 0721153	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1995 to July 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville 
Tennessee.  After issuance of the May 2002 rating decision, 
the veteran's claims file was transferred to the jurisdiction 
of the Philadelphia Pennsylvania RO.  

The Board notes that the veteran's claim was previously 
remanded to the RO via the Appeals Management Center (AMC) 
for further development per a Board decision dated September 
2005.  


FINDINGS OF FACT

1.  The veteran has a left knee strain characterized by full 
extension and flexion ranging from 110 to 135 degrees with no 
instability.  

2.  The veteran has a right knee strain characterized by full 
extension and flexion ranging from 110 to 135 degrees with no 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for a left knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 
5261 (2006).

2.  The criteria for an increased rating in excess of 10 
percent for a right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2001, the veteran was provided with proper 
notice as it pertained to his claim of service connection for 
right and left knee disorders.  He was not, however, at that 
time provided with notice of the type of information and 
evidence necessary to assign a disability rating or effective 
date.  The Board points out that this type of notice was not 
provided to the veteran until November 2006.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and re-certification of the veteran's 
case to the Board after the September 2005 Board remand.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The above evidence shows that the veteran, who is represented 
by a competent service representative, had actual knowledge 
with the requirements for the benefit sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO, on its own initiative as 
well as pursuant to the Board's remand, has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's VA medical records, and 
afforded the veteran VA examinations of the knees.  
Additionally, the veteran was provided with a hearing before 
a veterans law judge in December 2003.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




Analysis

In a May 2002 rating decision, the RO granted service 
connection for left and right knee strain and assigned a 
noncompensable evaluation effective, July 6, 2001.  The 
veteran appealed for a compensable rating.  In a June 2006 
rating decision, the RO granted separate higher ratings of 10 
percent for the service-connected left and right knee strain. 

The veteran was afforded a VA examination in October 2001.  
Examination revealed that the veteran had no restrictions due 
to his condition and that both knees had normal contour.  
Range of motion was from 0 to 135 degrees with no 
instability, bilaterally.  There was no laxity of either 
joint and there was negative drawer sign bilaterally.  X-rays 
revealed normal knees.  The examiner provided a diagnosis of 
bilateral knee strain.  

VA outpatient records submitted dated September 2001 through 
December 2005 indicated complaints of bilateral knee pain.  
An October 2001 treatment report indicated knees with no 
effusion, and indicated that the veteran ambulated easily.  
Subsequent records indicated complaints of bilateral knee 
pain.  An October 2005 x-ray indicated normal knees.

The veteran was afforded a hearing before a veterans law 
judge in December 2003.  At the hearing, the veteran 
testified that he had knee pain, especially during cold 
weather or after extended periods or walking or standing.  
The veteran also reported that his knee pain had worsened and 
that he often had swelling in both knees.  

The veteran was afforded another VA examination in October 
2005.  The veteran complained that standing for more than two 
hours exacerbated knee pain, as well as going up or own 
stairs, and rainy or cold weather.  The veteran denied 
buckling or locking o the knees.  Examination revealed a 
normal gait, minimal effusion in both knees but there was no 
sign of warmth or other inflammation.  Pressure over the 
patella caused significant pain.  There was no joint 
instability and Lachman and McMurray tests were negative 
bilaterally.   Range of motion was painless from 0 to 110 
degrees bilaterally.  The examiner noted increased pain on 
repetitive use but no fatigue, weakness, lack of endurance, 
or change in range of motion upon repetition.  The examiner 
provided a diagnosis of bilateral patellofemoral syndrome.  

VA medical records dated February 2006 through July 2006 
mainly included treatment for heel spurs and heel pain, but 
also noted complaints of bilateral knee pain.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his left knee disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in the 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2006).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran is currently rated at 10 percent for a right knee 
strain and at 10 percent for a left knee strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5019 for bursitis.  
Diagnostic Code 5019 instructs that the condition should be 
rated under Diagnostic Code 5003 for degenerative arthritis.  

38 C.F.R. § 4.71, Diagnostic Code 5003, provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion a 10 percent evaluation is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

The veteran's VA examination in October 2001 indicated normal 
range of motion.  The veteran's October 2005 VA examination 
revealed minimal effusion in both knees, pain with pressure 
over the patella, and range of motion from 0 to 110 degrees 
bilaterally.  There was increased pain on repetitive use.  X-
rays performed in both October 2001 and October 2005 showed 
normal left and right knees.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this regard, a 0 percent rating is assigned when flexion 
is limited to 60 degrees, a 10 percent rating is warranted 
when flexion is limited to 45 degrees, a 20 percent rating is 
warranted when it is limited to 30 degrees and a 30 percent 
rating is assigned when limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees, a 10 percent 
rating is warranted when it is limited to 10 degrees, and a 
20 percent rating is warranted when it is limited to 15 
degrees and a 30 percent when limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

VA medical records and both VA examinations indicated that 
the veteran consistently had full extension bilaterally, and 
flexion ranged from 110 to 135 degrees bilaterally.  As 
flexion was not shown to be limited to 45 degrees, and 
extension was not shown to be limited to 10 degrees in either 
knee, a rating in excess of 10 percent is not warranted for 
either the right or left knee under Diagnostic Codes 5260 and 
5261.  

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  Here, both the 2001 and 2005 
examinations showed no laxity in either knee and no joint 
instability in either knee.  In October 2001, drawers sign 
was negative bilaterally, and in October 2005, Lachmans and 
McMurrays tests were negative bilaterally.  Accordingly, the 
Board does not find evidence to support a compensable 
evaluation under Diagnostic Code 5257.

Diagnostic Codes 5256 (ankylosis of the knee).  5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions. 

The Board is aware of the veteran's complaints of pain in his 
knees.  There is however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  (See 2005 VA 
examination report).  Additionally, the Board finds that the 
veteran's current evaluations of his left and right knee 
disabilities as noted herein address any the Deluca concerns 
of pain, fatigability, weakness, and incoordination.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for a left knee 
strain as well as for a rating in excess of 10 percent for a 
right knee strain.  The Board has considered the benefit-of-
the-doubt rule in reaching this decision.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

A rating in excess of 10 percent for left knee strain is 
denied.

A rating in excess of 10 percent for right knee strain is 
denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


